              Case 5:20-cv-06889-EJD Document 11 Filed 06/30/21 Page 1 of 3




1
      John van Loben Sels (Bar. No. 201354)
2     Soyeun D. Choi (Bar 211344)
      FISH IP LAW, LLP
3     2603 Main Street, Suite 1000
      Irvine, CA 92614-4271
4     Telephone: (949) 943-8300 Facsimile:
      (949) 943-8358
5     Email: jvanlobensels@fishiplaw.com
      Email: schoi@fishiplaw.com
6
7     Attorneys for Appellant,
      ANTHONY NOBLES
8
9                        UNITED STATES DISTRICT COURT
10                    NORTHERN DISTRICT OF CALIFORNIA
11                                SAN JOSE DIVISION
12   In re:                                   District Case No.: 5:20-cv-06889-EJD
13   ROBERT BROWER, SR.,                      Bankruptcy Case No.: 15-50801
14                 Debtor.                    Chapter 11
15                                            Adversary No.: 17-05044-MEH
     MUFG UNION BANK, N.A.,
16                                            NOTICE OF APPEARANCE ON
                   Plaintiff,                 BEHALF OF APPELLANT
17
     vs.                                      ANTHONY NOBLES
18
      ROBERT BROWER, SR., an
19   individual, PATRICIA BROWER, an
     individual, COASTAL CYPRESS
20   CORPORATION, a California
     corporation, COASTAL CYPRESS
21   CORPORATION, a Delaware
     corporation, AMERICAN
22   COMMERCIAL PROPERTIES, INC.,
     a Nevada corporation, ANTHONY
23   NOBLES, an individual, WILFRED
     “BUTCH” LINDLEY, an individual,
24   RICHARD BABCOCK, an individual,
     PATRICIA BROWER TRUST, and
25   DOES 1-50,
26
                  Defendants.
27
28

                                 NOTICE OF APPEARANCE
              Case 5:20-cv-06889-EJD Document 11 Filed 06/30/21 Page 2 of 3




1           TO THE CLERK OF THIS COURT AND ALL PARTIES OF
2    RECORD:
3           PLEASE TAKE NOTICE that John van Loben Sels of Fish IP Law, LLP,
4    hereby enters an appearance as counsel for Appellant Anthony Nobles in the
5    above-referenced action. Please serve said counsel with all pleadings and notices
6    in this action.
7
            John van Loben Sels (Bar. No. 201354)
8           FISH IP LAW, LLP
            2603 Main Street, Suite 1000
9           Irvine, CA 92614-4271
            Telephone: (949) 943-8300
10          Facsimile: (949) 943-8358
            Email: jvanlobensels@fishiplaw.com
11
12
13
     Dated: June 30, 2021           FISH IP LAW, LLP
14
15
                               By: /s/John van Loben Sels
16                                 John van Loben Sels, Esq.
                                   Attorneys for Appellant,
17                                 ANTHONY NOBLES
18
19
20
21
22
23
24
25
26
27
28

                                        1
                       DECLARATION OF JOHN VAN LOBEN SELS
             Case 5:20-cv-06889-EJD Document 11 Filed 06/30/21 Page 3 of 3




1                             CERTIFICATE OF SERVICE
2
3          I hereby certify that a true and correct copy of the above and foregoing
4    document was served on all counsel of record via the Court’s CM/ECF system on
5    June 30, 2021, with the consent of the above identified signatory.
6
7                                      Respectfully submitted,
8                                      FISH IP LAW, LLP
9
     Dated: June 30, 2021                   /s/ Soyeun D. Choi
10
                                           Soyeun D. Choi
11                                         Attorneys for Appellant,
                                           ANTHONY NOBLES
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         1
                               CERTIFICATE OF SERVICE
